                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SMART LOCAL 265 WELFARE FUND, et al.,                )
                                                     )
                              Plaintiffs,            )       CIVIL ACTION
                                                     )
       vs.                                           )       NO. 19 C 1820
                                                     )
IN-STALL, INC., an Illinois corporation,             )       JUDGE MANISH S. SHAH
                                                     )
                              Defendant.             )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, IN-STALL, INC., an Illinois corporation, in the total amount of $10,235.05, plus

Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of $1,171.75.

       On March 22, 2019, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to Natasha Sintich) at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

April 12, 2019. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully

request entry of default and judgment.



                                                             /s/ Cecilia M. Scanlon
Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com




                               2
                                                 CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 1st day
of May 2019:

                                    Mr. Silvano Sintich, Registered Agent/President
                                    In-Stall, Inc.
                                    17 W. Burlington
                                    Western Springs, IL 60558-1630



                                                                        /s/   Cecilia M. Scanlon


Cecilia M. Scanlon
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: 312/216-2577
Facsimile: 312/236-0241
E-Mail: cscanlon@baumsigman.com
I:\265J\In-Stall, Inc\#28416\motion.cms.df.wpd
